Citation Nr: 1140736	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-05 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for residuals of a right hip replacement. 

2.  Entitlement to a compensable rating for a suprapubic scar. 

3.  Entitlement to a compensable rating for deformity of the penis with loss of erectile power and restriction of the urethra. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

In September 2006 and June 2007, the RO granted temporary total ratings for convalescence from July 7 2006 to November 1, 2006 and from March 28, 2007 to July 1, 2007.  In June 2007, the RO granted special monthly compensations for loss of use of the right foot, effective in August 2005.  

The Veteran died in June 2009.  The cause of death listed on the death certificate was lung cancer, a disease that was not service-connected.  The Board dismissed his appeal for the issues captioned above.  

If a claimant dies while a claim for any benefit or an appeal of a decision with respect to such claim is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a) may, not later than one year after the date of the claimant's death, request to be substituted as the claimant for the purpose of processing the claim or appeal to completion.  38 U.S.C.A. § 5121A.  An eligible person for substitution is the Veteran's unremarried spouse who lived with the Veteran from the date of marriage to the date of death.  38 U.S.C.A. § 101, 5121 (a).  

Certificates of marriage, dependency, and death of record showed that the Veteran died in June 2009 and that the appellant is the Veteran's unremarried surviving spouse.  In May 2011, the RO found the appellant eligible to substitute for the Veteran for the purpose of completion of the appeal. 

An issue of entitlement to Dependency and Indemnity Compensation, survivor's pension and accrued benefits were claimed by the appellant in August 2009.  The claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and these claims are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 2006, the Veteran's residuals of a right hip prosthesis were manifested by superomedial migration of the prosthesis and loss of column continuity of the acetabulum which constituted a failed prosthesis.  The Veteran experienced constant hip pain, limitation of motion, and an inability to walk or place more than minimal weight on the right leg.  The Veteran used an electric wheelchair and three belts on his right thigh to hold the prosthesis in place.  

2.  Following surgical excision of the prosthesis in July 2006, the Veteran's residuals were manifested by continued pain, limitation of motion, and recurrent infections at the surgical site with the need for intravenous antibiotic therapy.  The Veteran used a wheelchair for all mobility and required assistance in transfers, dressing, toileting, and bathing.  

3.  The Veteran's suprapubic scar has a superficial portion that does not involve an area greater than 929 square centimeters.  A two inch section of the scare is deep with underlying tissue damage but the affected area is less than 39 square centimeters.  All portions of the scar were stable, not painful, and did not limit motion or function.  

4.  The Veteran was the natural father of a child after a pelvic injury in service.  Veteran's erectile dysfunction during the period covered by this appeal was not a residual of the pelvic injury.  The Veteran's restriction of the urethra resolved after a course of dilation treatment and did not impose voiding obstruction, dysfunction, urinary frequency, or recurrent urinary tract infections,  

5.  The Veteran has been assigned a total schedular or convalescence rating during the entire period covered by this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for residuals of a right hip replacement have been met for the entire period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5251-55 (2011).  

2.  The criteria for a compensable rating for a suprapubic scar have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804 (2011).  

3.  The criteria for a compensable rating for deformity of the penis with loss of erectile power and restriction of the urethra have not been met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1114, 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7518, 7522 (2011).  

4.  The criteria for a total rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In August 2005, the RO received the Veteran's claim for a TDIU in which he described his current symptoms and how they precluded his ability to sustain gainful employment.  The Veteran did not specifically request higher individual schedular ratings.  The same month, the RO provided notice of the general criteria for a TDIU and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not inform the Veteran of the statutory criteria for TDIU.   However, the record at that time showed that the Veteran met the statutory criteria so that the notice error was not prejudicial.  

Following a rating decision in November 2005 that granted in part and denied in part increased ratings for the Veteran's individual service-connected disabilities, the RO provided notice that requested evidence to show that the disabilities had become more severe.  The RO did not specifically request evidence to show the effect of the worsening on the Veteran's capacity for employment or provide general notice of the rating criteria that included specific measurements.  Although decisional documents may not substitute for adequate and timely notice, the RO provided the specific rating criteria in a February 2006 statement of the case.  The Veteran provided statements with his claim and again in December 2005, March 2006, and May 2007 in which he described the effect of his disabilities on his mobility and capacity for activities outside the home.  The Board concludes that these notice errors were not prejudicial because the Veteran had actual knowledge of the requirements.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the Veteran of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a mechanic in the U.S. Army and received an honorable discharge with a disability retirement.  The Veteran was a pedestrian when he was struck by a motor vehicle in February 1957.  He sustained a simple, comminuted fracture of the right side of the pelvis with an unstable right hip joint and genitourinary complications including stricture of the urethra and sexual impotence.  Treatment included a suprapubic incision for a cystotomy.  Following the medical retirement, in January 1958, the RO granted service connection for residuals of a fracture of the right side of the pelvis with a marked right hip disability, a suprapubic scar, and penis deformity with loss of erectile power and stricture of the urethra due to trauma.   

The Veteran contended that his disabilities were more severe than were contemplated by the ratings and that his service-connected disabilities precluded all forms of substantially gainful employment.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Right Hip Disability and TDIU

For a prosthetic replacement of the head of the femur or of the acetabulum, an evaluation of 100 percent is assigned for the one year period following implantation of prosthesis.  Thereafter, an evaluation of 90 percent is warranted for painful motion or weakness such as to require the use of crutches. An evaluation of 70 percent is warranted for markedly severe residual weakness, pain, or limitation of motion.  A 50 percent evaluation is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A minimum rating of 30 percent is assigned after the one year period following the prosthetic replacement of hip joint.
38 C.F.R. § 4.71a, Diagnostic Code 5054.   Normal range of motion of the hip is 
zero to 125 degrees flexion and zero to 45 degrees abduction.  38 C.F.R. § 38 C.F.R. § 4.71, Plate II (2011).  

The Board has also considered whether a higher evaluation was warranted under a different Diagnostic Code.  Even though the Veteran underwent excision of the prosthesis during the period covered by this appeal and other Codes are potentially applicable, the evidence showed that rating under these Diagnostic Codes would not provide higher ratings and evaluation of the same manifestations under different diagnostic codes is to be avoided.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5250-5255 (2011).  

VA examinations in January 1958, January 1961, and April 1979 showed that the Veteran's multiple pelvic fractures had healed but that he experienced pain in the right hip during exercise.  The examiner in 1979 noted X-ray indications of osteoarthritis.  The Veteran was self-employed as a watch repairman.  
Private treatment records in 1986 showed that the Veteran's pain and limitation of right hip motion had become more severe, and he underwent a total right hip arthroplasty and bone graft reconstruction of the femoral head.  The RO granted a total rating for convalescence and for one year following surgery under Diagnostic Code 5054.  The RO granted a 50 percent rating under this Diagnostic Code until September 2000 and a 70 percent rating thereafter.  The RO received the Veteran's claim for an increased rating in August 2005. 

In September 2000, a private orthopedic physician noted the Veteran's reports of pain in the right hip after prolonged ambulation or when rising from a chair.  He reported that he experienced the symptoms for the previous three weeks.  The physician noted a slightly abnormal gait, tenderness, and limitation of flexion of 90 degrees.  The physician noted that X-rays showed aseptic loosening of the right femoral component of the prosthesis.  In January 2001, a VA physician also noted the Veteran's report of pain on movement of the right hip.  Range of motion was 90 degrees flexion and 30 degrees abduction.  The physician reviewed the X-rays obtained in 2000 that showed several zones of lucency associated with bone cement but no clear cut loosening of the prosthesis.  The physician did not comment on observable symptoms such as abnormal posture or gait, use of any support devices, or functional limitations.   The Veteran noted in statements in August 2001and October 2001 that he had ceased work in 1995 because of his right hip, nervousness, breathing problems, and a cardiovascular disorder.  He reported that he was unable to sit or stand for an extended time.  In August 2005, the Veteran reported that he had worked at several textile mills until 1996.  

In September 2005, a VA orthopedic surgeon noted the Veteran's reports of several years' right hip and thigh pain.  The Veteran was unable to walk or place more than minimal weight on the right leg.  He used an electric wheelchair and three belts on his right thigh to hold the prosthesis in place.  Range of motion was 80 degrees flexion and zero degrees abduction with decreased sensation on the thighs and lower legs.  The surgeon noted a review of imaging studies that showed a superomedial migration of the prosthesis and loss of column continuity of the acetabulum.  The surgeon concluded that the prosthesis had failed and recommended an excisional arthroplasty rather than a revision because of the acetabular deficiency and the Veteran's overall poor health.  In January 2006, a VA physician's assistant (PA) noted that the acetabular protrusion was likely infected.  In February 2006, a VA physician noted the Veteran's report that he experienced constant pain and instability of the right hip.  He was unable to bear any weight on his right leg, could not enter a shower or bathtub, and used an electric wheelchair for mobility.  Range of motion was 100 degrees flexion, 20 degrees extension, and 40 degrees abduction with pain but no additional loss of function on repetition.  In a March 2006 statement, the Veteran reported that he required assistance to get in and out of a vehicle and to move the wheelchair to the vehicle door.  

In July 2006, the Veteran underwent an excisional arthroplasty of the right hip prosthesis with the insertion of antibiotic beads and an antibiotic acetabular spacer. After six weeks of hospitalization, the Veteran was discharged in August 2006 with the ability to ambulate on crutches.  In November 2006, a VA occupational therapist issued equipment to assist the Veteran in transfers, bathing, toileting, and dressing.  The Veteran experienced recurrent infections at the site of the surgery and underwent additional surgery in March 2007 to control a resistant staph infection followed with several months of antibiotic therapy.  In April 2007 a VA social worker noted that the Veteran required his spouse's assistance in accomplishing the activities of daily living and treatment with intravenous antibiotics at home.  In June 2007, the attending VA epidemiologist noted that there were still signs of infection and that further assessment was necessary.  No further records of treatment or examination are associated with the claims file.  

In June 2007, the RO granted a temporary total evaluation from March 13, 2007 to July 1, 2007 for convalescence from the surgery to treat the infection.  The RO assigned the pre-hospitalization rating of 90 percent with no additional examinations.  

In June 2009, the Veteran died from a disease unrelated to the right hip or recurrent infections. 

The Board concludes that a total schedular rating for a disability of the right hip is warranted for the entire period of time covered by this appeal.   Except for the two periods of convalescence following surgeries, the Veteran was rated as 90 percent disabled under Diagnostic Code 5054 for painful motion or weakness such as to require the use of crutches after implantation of prosthesis.  The Veteran was also granted special monthly compensation for loss of use of the right foot.  As the Veteran's prosthesis failed and was removed in July 2006, a post-surgical rating under Diagnostic Code 5255 for impairment of the anatomical neck with nonunion or loss motion was potentially applicable.   However the highest schedular rating under this Diagnostic Code is 80 percent.  Although the rating criteria does not provide for a total schedular rating, the Board concludes that the Veteran's symptoms both before and after the excision of the prosthesis represented an additional loss of function in excess of painful motion and weakness requiring the use of crutches.  From the start of the period covered by this appeal, there was clinical evidence of a failed prosthesis and femur deterioration.  Although passive ranges of motion were not severely limited, the Veteran was unable to place weigh on the right leg and required belts to hold the device in place.  He used a wheelchair for all mobility and required assistance for transfers.  Therefore, there was a greater loss of function than loss of use of one foot.  The Veteran was not able to ambulate with crutches.  The disability was so severe as to warrant excision of the prosthesis. 

The Veteran was not afforded examinations after each period of convalescence to determine his remaining level of function.  VA clinical records showed persistent recurrent infections requiring intravenous antibiotics at home.  The infections were not resolved by the last examination of record.   Although recovery of additional VA records after June 2007 may show a resolution of the infection, there was no surgical reconstruction of the damaged acetabulum.  The attending physician in August 2006 noted that the Veteran left the hospital with the capability to ambulate with crutches.  However, subsequent clinical records suggested that the Veteran's mobility limitations exceeded that contemplated by the 90 percent rating and continued to require the use of a wheelchair and assistance with transfers and activities of daily living.   Resolving all doubt in favor of the Veteran, the Board concludes that application of the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 for the right hip disability is appropriate in view of the additional limitations imposed by the bone damage, recurrent infections, and the need for mobility aids in excess of crutches. 

Alternatively, the Board considered whether a total rating based on individual unemployability was more appropriate for the period covered by this appeal.  The Veteran's inability to move outside the home without assistance and the use of a wheelchair would have severely impaired his ability to engage in gainful employment.  

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  38 C.F.R. § 4.16.  As the Board granted a total schedular rating for a service-connected disability, a TDIU is not warranted.  

Suprapubic Scar.

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Prior to October 23, 2008, Diagnostic Codes for scars other than on the head, face, or neck provided compensable ratings for scars that were deep or caused limited motion if the scar exceeded 39 square centimeters (144 square inches).  A compensable rating was warranted if a scar is superficial and did not limit motion if the scar was 929 square centimeters or greater.  A compensable rating was also warranted for scars that were unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).  

Starting October 23, 2008, a 10 percent rating is warranted for deep, nonlinear scars not of the head, face, or neck that cover areas greater than six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   A scar not of the head, face, or neck that his superficial and nonlinear warrants a 10 percent rating if it affects an area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

In January 1958, a VA examiner noted that the Veteran's suprapubic scar from the bladder catheterization in service was six inches (13.8 centimeters) long and moderately tender with the lower third adherent to the underlying tissue.  In January 1961, an examiner noted that the same scar was well healed.  

Following receipt of the Veteran's claim for an increased rating in August 2005, the RO scheduled two examinations which the Veteran was unable to appear because of conflicting treatment.  In February 2006, a VA physician noted the presence of a stellate suprapubic scar and deformity from a bladder catheterization in service.  The physician noted only that the scar was slightly tender.  The same month, another VA physician examined a "post-aneurysm surgical scar" that was 31.9 centimeters by 0.9 centimeters (29.71 square centimeters).  The physician noted no pain on examination.  The scar was superficial except for a two centimeter midline suprapubic portion that was deep with underlying soft tissue damage and adherence to the underlying tissue.  There was irregular but normal texture skin and no instability, induration, swelling, limitation of motion or limitation of function.  All other treatment records and examinations are silent for any symptoms or observations of the scar.  

The Board concludes that a compensable rating for a suprapubic scar is not warranted at any time during the period covered by this appeal.   The Veteran's suprapubic scar from the catheterization in service was noted as six inches long.  In February 2006, the examiner noted a much longer scar which he identified as arising from a procedure to treat an aneurysm vice the bladder catheterization.  The long scar was superficial, stable, not tender, and not adherent to the underlying tissue except for a lower two inch section (1.8 square centimeters) that was deep and adherent.   Therefore, a compensable rating is not warranted for the superficial portion of the scar as it does not involve an area greater than 929 square centimeters.  A compensable rating for the deep scar with underlying tissue damage and adherence is not warranted because the affected area is less than 39 square centimeters.  All portions of the scar were stable, not painful, and did not limit motion or function.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  There is no credible evidence of record that this particular service-connected scar results in a unique disability that is not addressed by the rating criteria.  The rating criteria contemplate the discomfort and affected area.  There is no loss of function imposed by the scar. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Deformity of the Penis with Loss of Erectile Power
and Restriction of the Urethra.

Deformity of the penis with loss of erectile power warrants a 20 percent rating.  There is no higher schedular rating but special monthly compensation may be warranted for loss of use of a creative organ.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Stricture of the urethra is rated as for voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518.  Compensable ratings for voiding dysfunction are available if there is urine leakage, incontinence, frequency, or voiding obstruction.  A 20 percent rating is warranted if there is a need to wear absorbent materials changed less than twice per day.  38 C.F.R. § 4.115a.  A 10 percent rating is warranted for voiding interval of two to three hours or awakening to void two times per night, and a 20 percent rating if the voiding interval is one to two hours or awakening to void three to four times per night.  Id.  Compensable ratings for obstructive voiding are warranted for markedly diminished flow (less than 10 cubic centimeters per second), post void residuals of 150 cubic centimeters, recurrent urinary tract infections because of obstruction, or stricture disease requiring dilation every two to three months.  Id. 

In an August 1957 report, the in-service medical board noted that the Veteran sustained a stricture of the urethra due to injury to the fixed portion of the organ.  Although the damage was surgically repaired with normal dimensions and no residual infection, the board recommended dilation at three month intervals for one year.  The board also diagnosed total impotence as a result of the injury.  

In January 1958, a VA examiner noted the Veteran's report of continued dilations and impotence but no difficulty passing urine.  The RO granted service connection, a 20 percent rating under Diagnostic Code 7522, and special monthly compensation for loss of use of a creative organ.  

In April 1964, a VA examiner noted the Veteran's report of a urethral discharge and burning on urination once a month lasting two or three days.  The Veteran also reported that he was the natural father of a child.  In June 1964, the RO reduced the rating for loss of erectile power and stricture of the urethra and terminated special monthly compensation because there were no abnormal urinary symptoms and because the Veteran had fathered a child.  

In January 2001, the Veteran reported no dysuria or burning but that he could no longer have normal sex with his spouse.  An examiner noted no deformity of the penis.  In a February 2001 letter, a private physician noted that the Veteran's report of increasing urinary frequency, decreasing volume, and some leakage.  A bladder scan showed that the Veteran was able to empty the bladder.  

In February 2006, a VA physician noted the Veteran's report of his history of urethra injury with suprapubic and intraurethral catherizations that left a scar in the organ.  The Veteran reported dilations for one to two years after the injury.  The Veteran reported a current inability to engage in sexual intercourse with no improvement with the use of medications and a pump.  The physician noted that the Veteran also had systemic diseases that could affect sexual function including hypertension and coronary artery disease.  The Veteran reported urination two to three times at night but denied any hesitancy, incontinence, or reduction in stream.  On examination, the physician noted no penile deformity, lesions, or discharge.   The physician noted that there was some scarring of the urethra from the repeated catheterizations but no reduction in stream.  He concluded that the erectile dysfunction was not related to the previous diagnosis of urethral stricture.  

In February 2007, a VA nurse practitioner (NP) noted the Veteran's report of night and daytime urinary frequency every two hours but that he was also under treatment for benign prostate hypertrophy.  The Veteran reported hesitancy and occasional dysuria but no specific changes in his stream and no frank incontinence.  The Veteran reported urinary tract infections one or two per year.  He denied any dilation procedures.  He reported erectile dysfunction that he attributed to scarring of the prostate at the time of his accident in service.  The NP noted only that the laboratory urinalysis was abnormal 

In July 2007, the Veteran underwent a cystoscopy because he had two urinary tract infections while hospitalized for hip surgery.  The Veteran denied any difficulty urinating, weak stream, incomplete emptying, hesitancy, or urgency.  He experienced nocturia two to three times per night.  The cystoscopy showed that the urethra was without lesions, masses, or stricture but did have some urothelial sloughing likely due to recent catheterizations during and after the hip surgery

The Board concludes that a compensable rating or special monthly compensation for deformity of the penis with loss of erectile power is not warranted.  Both benefits were warranted after the Veteran's injury in service, but by 1964, the Veteran had completed a course of urethra dilations and experienced no residual urinary symptoms.  He was able to achieve erections sufficient to father a child.  During the period covered by this appeal, the Veteran again experienced erectile dysfunction that he associated with an injury to his prostate.  No such injury was noted in service, and the Veteran also reported that his prostate disorder was benign hypertrophy.  There is no evidence of additional injury or stricture of the urethra after the course of therapy in 1958-61.  The Board places greatest probative weight on the opinion of the VA physician in February 2006 that the later in life recurrence of erectile dysfunction was not associated with the injury in service.  

The Board concludes that a compensable rating for urinary dysfunction related to the injury to the ureter in service is not warranted.  Although the Veteran does experience some frequency, he is able to fully empty the bladder, does not require absorbent materials, denied incontinency, hesitancy, or urgency, and does not have a weakened or reduced stream.  He also experiences benign hypertrophy of the prostate that affects urinary frequency.  Although some scarring of the urethra was noted by an examiner in February 2006, the physician did not indicate how this was determined and also noted that there was no reduction in stream.   The Board places greatest probative weight on the results of a cytoscopy in July 2007 that showed no lesions, masses, or restrictions.  Recurrent urinary tract infections were noted in records of hospitalization for hip surgery in 2006 coincident with catheterizations as part of that treatment.  However, outpatient treatment records are silent for recurrent urinary tract infections.  

Further, there is no credible evidence that the Veteran's service-connected injuries to the genital area are not contemplated by the applicable rating criteria for erectile and voiding dysfunction.  The erectile dysfunction caused by the service injury resolved and his current dysfunction is not related to that injury.  The criteria adequately address the Veteran's urinary symptoms related to the service connected injury.  Therefore, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 100 percent rating for residuals of a right hip replacement is granted, subject to the legal criteria governing the payment of monetary benefits.

A compensable rating for a suprapubic scar is denied.  

A compensable rating for deformity of the penis with loss of erectile power and restriction of the urethra is denied. 

A claim for a total rating based on individual unemployability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


